400 So.2d 802 (1981)
Frank MARRERO and Rosa Marrero, Appellants,
v.
Jose Edward CAVERO and Laura Cavero, Appellees.
Nos. 81-226, 81-227.
District Court of Appeal of Florida, Third District.
June 23, 1981.
Rehearing Denied July 28, 1981.
Stephen L. Raskin, Miami, for appellants.
John H. Duhig, Miami, for appellees.
Before BARKDULL and FERGUSON, JJ., and MELVIN, WOODROW M. (Ret.), Associate Judge.
PER CURIAM.
Defendants' entitlement to an attorney's fee based on a contract in evidence was not defeated by failure to plead for same as they presented the issue before the trial court by timely motion made after judgment for the defendants  although it would have been better practice for the defendants to have pled for said attorney's fees in their answer. Miami Lincoln Mercury, Inc. v. Kramer, 399 So.2d 1003 (Fla. 3d DCA 1981). See, e.g., Ocala Music & Marine Center v. Caldwell, 389 So.2d 222 (Fla. 5th DCA 1980).
Affirmed.